DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 7/14/2022, including the preliminary amendment filed on the same date. Claims 21-40 are pending. Claims 1-20 have been cancelled. No claims have been withdrawn. New claims 21-40 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 7/14/2022 is being considered.

Drawings
The drawings are objected to because Figures 1-12 render part or all of the drawing illegible when reproduced, see 37 CFR 1.84(i) (m) and (p)(1). The line quality of the drawings is very light in appearance. The examiner recommends resubmitting Figures 1-12 with darker lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rail connector” (claims 21, 27 and 35), “first part” (claims 21, 27 and 35), “second part” (claims 21, 27 and 35), “base element fastener” (claim 23, 27 and 35), “rail connector fastener” (claims 23 and 36), “column mounting device” (claims 24, 29 and 38), “column connector” (claims 24 and 38).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,441,313 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent and the claims of the instant application are drawn to substantially the same invention, with minor differences in wording and phraseology, with the claims of the reference patent being slightly narrower than the claims of the instant application and thus the claims of the reference patent encompass the scope of the claims of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, “a rail connector” (line 6) is indefinite because a rail connector is previously recited in the claim and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to recite, “the rail connector”?
Claim 39, the claim is listed as being dependent upon claim 17. However, claim 17 has been cancelled. Does applicant intend for claim 39 to depend from claim 37?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 27-30, 33-35, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 4086734).
Claim 21, Hayashi provides an enclosure assembly apparatus comprising:
a rail 14 for attachment to a floor (11; col. 2, lines 2-3; Fig. 2);
a rail connector (25, 35) comprising a first part 35 and a second part (50 or alternatively 25; Figs. 2-3), the first part being separable from the second part (it is understood that under the broadest reasonable interpretation, the first part is separable from the second part, as 50 is capable of being separated from 35, or alternatively 25 is capable of being separated from 35, as exceedingly broadly claimed; col. 2, lines 59-60; col. 3, lines 35-42; Fig. 3), and the rail having a channel (channel formed by 41, 18, 42; Fig. 2) for facilitating attachment of the rail connector to the rail (it is understood that the channel facilitates attachment of the rail connector to the rail by allowing the rail connector to attach to the rail therein; Fig. 2), the channel sized and configured so that the first part and the second part are positionable in the channel when separated such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (note that the limitation is intended use and the claim does not require the first part and the second part to be positioned in the channel when separated such that the first part is positioned adjacent to the second part in the channel, but that Hayashi nonetheless provides the channel being suitably sized and configured such that the first part and the second part are positionable in the channel when separated with 50 separated from 35, or alternatively 25 separated from 35, and also such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector with 50 inserted into 35, or alternatively 35 into 25 as shown in Fig. 2); and
the rail having sidewalls (41, 42; see annotated Fig. 2 of Hayashi Interpretation A shown below in Examiner’s Notes) that extend from opposite sides of a bottom of the rail to define the channel (as noted above, 41, 18 and 42 define the channel; Fig. 2; see annotated Fig. 2 Interpretation A), each sidewall defining a side slot that is in communication with the channel (under the broadest reasonable interpretation, the sidewalls each define a side slot that is open to the channel and thus in communication with the channel, as exceedingly broadly claimed; annotated Fig. 2 Interpretation A).
Claim 22, Hayashi further provides wherein the first part and the second part define a top hole (38 or alternatively 34) when the assembled body of the rail connector is formed (note that 50 is placed in the hole 38 but 38 is nonetheless a hole, and likewise 35 is placed in 34 but 34 is nonetheless a hole; Figs. 2-3).
Claim 27, Hayashi provides a method for assembling an enclosure, comprising:
positioning a rail 14 on a floor 11;
fastening the rail to the floor (col. 2, lines 2-3; Fig. 2);
positioning a first part 25 of a rail connector (25, 35) in a channel of the rail (channel defined by members of 14; Fig. 2) so that a portion of the first part extends into a first side slot defined by a first sidewall of the rail (a portion of the first part 25 extends into a first side slot defined by a first sidewall 19, 21 and 18 of the rail; Fig. 2; annotated Fig. 2 of Hayashi Interpretation B); and
positioning a second part of a rail connector 35 in the channel of the rail so that a portion of the second part extends into a second side slot defined by a second sidewall of the rail that is opposite the first sidewall of the rail (a portion of the second part 35 extends into a second side slot defined by a second sidewall of the rail at 61, 46, 62 in Fig. 2 that is opposite the first sidewall of the rail; Fig. 2; see annotated Fig. 2 of Hayashi Interpretation B); and
wherein the positioning of the first part and the second part being performed such that a top hole 38 of the rail connector is defined (Fig. 3), the top hole being sized so that a base element fastener 50 is extendible through the top hole (Figs. 2-3).
Claim 28, Hayashi further provides positioning the base element fastener adjacent to the first part and/or the second part (shown positioned adjacent to the second part; Fig. 2) during the positioning of the first part and the positioning of the second part so that when the top hole is formed, the base element fastener extends through the top hole (the base element fastener extends through the top hole as shown in Fig. 2).
Claim 29, Hayashi further provides attaching a column mounting device 24 to a first end of the rail (Fig. 2).
Claim 30, Hayashi further provides adjusting a height of the column mounting device (it is understood that a height of the column mounting device is adjusted during installation col. 2, lines 16-20).
Claim 33, Hayashi further provides inserting the base element fastener into a hole of a panel or a hole of a base element (hole on base element 46 through which 50 extends; Fig. 2) for attachment of the panel or the base element to the rail (Fig. 2).  
Claim 34, Hayashi further provides positioning a covering element 45 along a gap defined between a bottom of the panel or a bottom of the base element and the rail to cover the gap (Fig. 2).
Claim 35, Hayashi provides an enclosure assembly apparatus comprising:
a rail 14 sized and configured for attachment to a floor 11;
a rail connector (25, 35) comprising a first part 25 and a second part 35, the first part being separable from the second part (it is understood that the first part is suitable to be separated from the second part; col. 3, lines 35-42; Fig. 3);
the rail having a channel (channel formed by members of 14; Fig. 2) for facilitating attachment of the rail connector to the rail (it is understood that the channel is suitable for facilitating attachment of the rail connector to the rail; Fig. 2), the channel sized and configured so that the first part and the second part are positionable in the channel when separated (it is understood that the channel is sized and configured so that the first part and the second part are positionable in the channel when separated; col. 3, lines 35-42) such that the first part is positionable adjacent to the second part in the channel to form an assembled body of the rail connector (Fig. 2);
the rail having first and second sidewalls that extend from opposite sides of a bottom of the rail to define the channel (left and right sidewalls of 14), the first sidewall and the second sidewall each defining a side slot (see annotated Fig. 2 of Hayashi Interpretation B shown below in Examiner’s Notes) that is in communication with the channel (the side slots are open to the channel and thus in communication with the channel), the side slot of the first sidewall sized to receive a portion of the first part (the side slot of the first sidewall receives a portion of the first part 25; see annotated Fig. 2 of Hayashi Interpretation B) and the side slot of the second sidewall sized and configured to receive a portion of the second part (the side slot of the second sidewall receives a portion of the second part 35; annotated Fig. 2 of Hayashi Interpretation B); 
the first part and the second part defining a top hole 34 when the assembled body of the rail connector is formed (under the broadest reasonable interpretation, the combination of the first part 25 and the second part 35 comprises the top hole 34 when assembled, as exceedingly broadly claimed; Figs. 2-3), the top hole being sized and configured such that a base element fastener 50 is extendable vertically through the top hole (Figs. 2-3).
Claim 37, Hayashi further provides the base element fastener 50, the base element fastener extending through the top hole (Fig. 2); and a panel 46, the panel having a hole (hole through which 50 extends; Fig. 2), the base element fastener extending into the hole for attachment of the panel to the rail (Fig. 2).  

Allowable Subject Matter
Claims 23-26, 31-32, 36, 38 and 40 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 39 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Hayashi (US 4086734) does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including, inter alia:
a base element fastener extendable vertically through the top hole, a rail connector fastener extending horizontally between the first part and the second part for maintaining the assembly body of the rail connector in an assembled state, as recited in claim 23 because there are no such fasteners extending horizontally between the first part 35 and the second part (50 or alternatively 25) of Hayashi;
the column connector having a bottom part that has an opening to receive an end of a column connector that extends from a first end of the rail, as recited in claim 31 because there are no such bottom parts having an opening on the column connector of Hayashi;   
a rail connector fastener extending horizontally between the first part and the second part for maintaining the assembled body of the rail connector in an assembled state, as claimed in claim 36 because there are no such fasteners extending horizontally between the first part 35 and the second part (50 or alternatively 25) of Hayashi;
a first column mounting device having an opening, the first column mounting device positionable adjacent a first end of the rail; and a first column connector having a first end for being received within the channel adjacent the first end of the rail, the first column connector having a second end for being received within the opening of the first column mounting device to attach the first column mounting device to the rail, as recited in claim 38 because Hayashi does not teach a first column mounting device having an opening, positionable adjacent a first end of the rail, and having first and second ends;
the first column connector being comprised of a plurality of interlockable parts to adjustably define a height of the column connector so the height of the column connector is adjustable, as recited in claim 39 because Hayashi does not teach such configuration of a column connector; and
a base element connector positioned adjacent a second end of the rail; the base element connector having a projection that extends vertically from a body for positioning within a base element for attachment of the base element to the rail the base element connector also having a rail end connector positionable within the channel adjacent the second end of the rail for attachment of the base element connector to the rail, as recited in claim 40 because  Hayashi does not teach such base element connector.
Claims 24-26 depend, directly or indirectly from claim 23. Claim 32 depends from claim 31. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.














Examiner’s Notes

    PNG
    media_image1.png
    775
    527
    media_image1.png
    Greyscale

Annotated Fig. 2 of Hayashi (US 4086734) (Interpretation A)
                 
    PNG
    media_image2.png
    809
    420
    media_image2.png
    Greyscale

Annotated Fig. 2 of Hayashi (US 4086734) (Interpretation B)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635